
	
		I
		111th CONGRESS
		2d Session
		H. R. 6447
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To eliminate the preferences and special rules for Alaska
		  Native Corporations under the program under section 8(a) of the Small Business
		  Act.
	
	
		1.Amendment to definition of
			 Indian tribeSection 8(a)(13)
			 of the Small Business Act (15 U.S.C. 637(a)(13)) is amended—
			(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting
			 the margins accordingly;
			(2)by striking
			 the term Indian tribe means and inserting the
			 following: “the term ‘Indian tribe’—
				
					(A)means
					;
				
			(3)by striking
			 , including any Alaska Native village or regional or village corporation
			 (within the meaning of the Alaska Native Claims Settlement Act);
			(4)in subparagraph
			 (A)(i), as so designated, by striking , or and inserting
			 ; or;
			(5)by striking the
			 period at the end and inserting ; and; and
			(6)by adding at the
			 end the following:
				
					(B)does not include
				an Alaska Native Corporation or Alaska Native
				Village.
					.
			2.Social and
			 economic disadvantage
			(a)In
			 generalSection 29(e) of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1626(e)) is amended—
				(1)in paragraph (1),
			 by striking For all purposes of and inserting Except as
			 provided in paragraph (5), for all purposes of;
				(2)in paragraph (2),
			 by striking For all purposes of and inserting Except as
			 provided in paragraph (5), for all purposes of; and
				(3)by adding at the
			 end the following:
					
						(5)For purposes of sections 7(j)(10) and
				8(a) of the Small Business Act (15 U.S.C. 636(j)(10) and 637(a)), whether a
				Native Corporation or Native village or a direct and indirect subsidiary
				corporation, joint venture, or partnership of a Native Corporation or Native
				village is socially or economically disadvantaged shall be determined in
				accordance with paragraph (5) or (6), respectively, of section 8(a) of the
				Small Business
				Act.
						.
				(b)StandardsSection
			 8(a) of the Small Business Act (15 U.S.C. 637(a)) is amended—
				(1)in paragraph
			 (4)—
					(A)in subparagraph
			 (A)—
						(i)in
			 clause (i)—
							(I)in subclause (II),
			 by striking or at the end; and
							(II)by adding at the
			 end the following:
								
									(IV)a socially and economically
				disadvantaged Alaska Native Corporation or Alaska Native Village,
				or
									; and
							(ii)in
			 clause (ii)—
							(I)in subclause (II),
			 by striking or at the end;
							(II)in subclause
			 (III), by striking the period at the end and inserting , or;
			 and
							(III)by adding at the
			 end the following:
								
									(IV)a socially and economically
				disadvantaged Alaska Native Corporation or Alaska Native
				Village.
									;
				
							(B)in subparagraph
			 (B)—
						(i)in
			 clause (ii), by striking or at the end;
						(ii)in
			 clause (iii), by striking the period at the end and inserting ,
			 or; and
						(iii)by
			 adding at the end the following:
							
								(iv)members of a socially and economically
				disadvantaged Alaska Native Corporation or Alaska Native Village described in
				subparagraph (A)(i)(IV) or subparagraph
				(A)(ii)(IV).
								;
				and
						(C)by adding at the
			 end the following:
						
							(D)The Administrator may not waive the
				requirement under this paragraph that the management and daily business
				operations of a business concern participating in the program under this
				subsection are controlled by one or more socially and economically
				disadvantaged individuals for a business concern owned by an Alaska Native
				Corporation or Alaska Native Village.
							;
				
					(2)in paragraph
			 (5)—
					(A)by inserting
			 (A) after (5); and
					(B)by adding at the
			 end the following:
						
							(B)For purposes of this subsection and
				section 7(j)(10), the Administrator shall determine whether an Alaska Native
				Corporation or Alaska Native Village is, as an entity, socially disadvantaged
				in accordance with the factors described in subparagraph
				(A).
							;
				and
					(3)in paragraph (6),
			 by adding at the end the following:
					
						(F)For purposes of this subsection and
				section 7(j)(10), the Administrator shall annually determine whether an Alaska
				Native Corporation or Alaska Native Village is economically disadvantaged in
				the same manner as for an applicant for or participant in the program under
				this subsection that is a Native Hawaiian
				organization.
						.
				3.AffiliationSection 7(j)(10)(J)(ii)(II) of the Small
			 Business Act (15 U.S.C. 636(j)(10)(J)(ii)(II)) is amended by inserting ,
			 as defined in section 8(a)(13) after Indian
			 tribe.
		4.Sole source
			 contracting dollar limits
			(a)Competitive
			 thresholdsNot later than 270 days after the date of enactment of
			 this Act, the Administrator shall amend the regulations issued under sections
			 7(j)(10) and 8(a) of the Small Business Act (15 U.S.C. 636(j)(10) and 637(a))
			 in accordance with this Act and the amendments made by this Act to apply to
			 small business concerns owned by an Alaska Native Corporation or Alaska Native
			 Village the competitive thresholds for awarding sole source contracts under
			 section 8(a)(1)(D) of the Small Business Act (15 U.S.C. 637(a)(1)(D)) that are
			 applicable to small business concerns that are owned by a socially and
			 economically disadvantaged individual.
			(b)Maximum total
			 dollar amountSection
			 8(a)(1)(D) of the Small Business Act (15 U.S.C. 637(a)(1)(D)) is amended by
			 adding at the end the following:
				
					(iii)For purposes of eligibility for
				the award of a contract on the basis of restricted competition under this
				subparagraph, the Administrator may not establish a maximum total dollar amount
				of such awards during the period of Program Participation for participants that
				are owned by an Alaska Native Corporation or Alaska Native Village that is
				different from the amount for Program Participants that are owned by a socially
				and economically disadvantaged
				individual.
					.
			5.One time
			 eligibilitySection
			 7(j)(11)(B)(iii) of the Small Business Act (15 U.S.C. 636(j)(11)(B)(iii)) is
			 amended in the matter preceding subclause (I) by inserting (as defined
			 in section 8(a)(13)) after Indian tribe.
		6.Graduation
			(a)In
			 generalSection 7(j)(15) of the Small Business Act (15 U.S.C.
			 636(j)(15)) is amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
				(2)by inserting
			 (A) after (15); and
				(3)by adding at the
			 end the following:
					
						(B)The Administrator may not extend or
				waive the time limitations under this paragraph for a business concern owned by
				an Alaska Native Corporation or Alaska Native
				Village.
						.
				(b)Technical and
			 conforming amendmentsThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
				(1)in section 7(j)
			 (15 U.S.C. 636(j))—
					(A)in paragraph
			 (10)(E)(ii), by striking paragraph (15) and inserting
			 paragraph (15)(A); and
					(B)in paragraph
			 (11)(D), by striking paragraph (15) and inserting
			 paragraph (15)(A); and
					(2)in section
			 8(a)(1)(C) (15 U.S.C. 637(a)(1)(C)), in the matter preceding clause (i), by
			 striking section 7(j)(15) and inserting section
			 7(j)(15)(A).
				7.ReportingSection 8(a)(6)(B) of the Small Business Act
			 (15 U.S.C. 637(a)(6)(B)) is amended—
			(1)by redesignating clauses (i), (ii), and
			 (iii) as subclauses (I), (II), and (III), respectively;
			(2)by inserting
			 (i) after (B); and
			(3)by adding at the
			 end the following:
				
					(ii)The annual report submitted under
				clause (i) by a Program Participant that is an Alaska Native Corporation or
				Alaska Native Village shall include, for the period addressed by the
				report—
						(I)the total revenue of the Alaska Native
				Corporation or Alaska Native Village;
						(II)the revenue of the Alaska Native
				Corporation or Alaska Native Village attributable to the participation of the
				Alaska Native Corporation or Alaska Native Village in the program under this
				subsection; and
						(III)the total amount of benefits paid to
				shareholders of the Alaska Native Corporation or Alaska Native
				Village.
						.
			8.RegulationsNot later than 270 days after the date of
			 enactment of this Act, the Administrator shall amend the regulations issued
			 under sections 7(j)(10) and 8(a) of the Small Business Act (15 U.S.C.
			 636(j)(10) and 637(a)) in accordance with this section and the amendments made
			 by this section, which shall include—
			(1)establishing
			 criteria for determining whether an Alaska Native Corporation or Alaska Native
			 Village is, as a group, socially disadvantaged, in accordance with the factors
			 described in section 8(a)(5)(A) of the Small Business Act, as so designated by
			 this Act;
			(2)establishing
			 criteria for determining whether an Alaska Native Corporation, Alaska Native
			 Village, or Native Hawaiian Organization is economically disadvantaged;
			(3)repealing the
			 provision that excludes certain affiliates of an Alaska Native Corporation or
			 Alaska Native Village in determining whether a business is a small business
			 concern;
			(4)repealing the
			 waiver for Alaska Native Corporations and Alaska Native Villages of the
			 requirement that the management and daily business operations of a business
			 concern participating in the program under section 8(a) of the Small Business
			 Act (15 U.S.C. 637(a)) are controlled by one or more socially and economically
			 disadvantaged individuals;
			(5)applying to small
			 business concerns owned by an Alaska Native Corporation or Alaska Native
			 Village the limitation on eligibility for a sole source award under section
			 8(a)(1)(D) of the Small Business Act (15 U.S.C. 637(a)(1)(D)) based on the
			 maximum total amount of competitive and sole source awards under such section
			 8(a) that are applicable to small business concerns that are owned by a
			 socially and economically disadvantaged individual;
			(6)prohibiting a
			 single Alaska Native Corporation or Alaska Native Village from conferring
			 eligibility to participate in the program under section 8(a) of the Small
			 Business Act (15 U.S.C. 637(a)) on more than 1 small business concern at any
			 one time; and
			(7)applying to small
			 business concerns owned by an Alaska Native Corporation or Alaska Native
			 Village the limitation on ownership of other firms participating in the program
			 under section 8(a) of the Small Business Act (15 U.S.C. 637(a)) that is
			 applicable to small business concerns that are owned by a socially and
			 economically disadvantaged individual.
			9.DefinitionsIn this Act—
			(1)the term
			 Administrator means the Administrator of the Small Business
			 Administration;
			(2)the terms
			 Alaska Native Corporation and Alaska Native Village
			 have the meanings given those terms in section 3(p)(6) of the Small Business
			 Act (15 U.S.C. 632(p)(6));
			(3)the term
			 Native Hawaiian Organization has the meaning given that term in
			 section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)); and
			(4)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
			
